Title: From Alexander Hamilton to John Barclay, 17 December 1794
From: Hamilton, Alexander
To: Barclay, John


Treasury DepartmentDecember 17. 1794
Sir
I have been favoured with your letter of the 11th instant. More than was consistent with the constitutional powers of the Bank could not have been expected or desired. In manifesting a readiness to do all that is lawful, a proof is afforded that the Bank of Pensylvania will not be behind any other institution of this kind in a proper zeal for the service of the UStates. I beg through you to make my acknowlegements to the Board & that You & they will be persuaded of my respect & esteem.
I have the honor to be   Sir   Your most Obedt servant
Alex Hamilton
John Barclay EsqPresident of The Bank of Pensylvania
 